Citation Nr: 1456349	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than December 20, 2004 for an award of service connection for posttraumatic stress disorder.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder prior to May 20, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to August 1966. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted entitlement to service connection for posttraumatic stress disorder, and assigned a 50 percent rating.  In a September 2009 rating decision prepared by a Decision Review Officer, a 70 percent evaluation for posttraumatic stress disorder was assigned effective from May 20, 2009.

In a decision of January 2012, the Board denied entitlement to an effective date earlier than February 7, 2006 for an award of service connection for posttraumatic stress disorder.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2012 Order, vacated the Board's January 2012 decision, and, in so doing, remanded the case to the Board for action consistent with a July 2012 Joint Motion. 

In a decision of February 2013, the Board once again denied entitlement to an effective date earlier than February 7, 2006 for an award of service connection for posttraumatic stress disorder.  That decision was again appealed to the Court, which, in an October 2013 Order, vacated the Board's February 2013 decision, and, in so doing, remanded the case to the Board for action consistent with an October 2013 Joint Motion for Remand.  

In February 2014 the Board granted an effective date of December 20, 2004 for the award of service connection for posttraumatic stress disorder, but denied entitlement to any earlier effective date.  The decision was appealed to the Court, and in an August 2014 Order, the Court vacated the decision and remanded the case to the Board for action consistent with an August 2014 Joint Motion for Remand  

The Veteran was assigned a total disability rating based on individual employability effective May 20, 2009 in a September 2009 rating decision.  In March 2014 a rating decision effectuated the Board's February 2014 allowance.  In April 2014, the Veteran claimed entitlement to an earlier effective date for the award of a total disability evaluation based on individual unemployability due to service connected disorders.  As this issue has yet to be adjudicated by the RO, it is not before the Board but the matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed April 1967 rating decision, VA denied entitlement to service connection for a nervous condition.
 
2.  In an unappealed November 1967 rating decision, VA denied entitlement to service connection for a conversion reaction with anxiety. 

3.  In an unappealed January 1968 rating decision, VA denied entitlement to service connection for a psychiatric condition. 

4.  On October 1, 1982, there was received "a reopened" claim for service connection for a "nervous condition," which was, apparently, never addressed by the RO. 

5.  A subsequent "claim" of entitlement to service connection for posttraumatic stress disorder, along with supporting evidence, was received on December 20, 2004. 

6.  Service personnel records associated with the record in 2005 did not contain information relied upon in diagnosing the Veteran's PTSD.

7.  The Veteran's entitlement to service connection for posttraumatic stress disorder arose on, but no earlier than, December 20, 2004, the date of the aforementioned "claim' and supporting evidence which showed, for the first time, a potential diagnosis of posttraumatic stress disorder. 


CONCLUSION OF LAW

Entitlement to an effective date earlier than December 20, 2004 for service connection for posttraumatic stress disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Concerning the Veteran's claim of entitlement to an earlier effective date, inasmuch as service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

Finally, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, offered during the course of an RO hearing in May 2009, as well as both VA and private treatment records and examination reports, and other pertinent documentation.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Earlier Effective Date

As regards the issue of entitlement to an effective date earlier than February 7, 2006 for an award of service connection for posttraumatic stress disorder, the Board notes that service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

The effective date of an award of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  The effective date of an evaluation and award of compensation is generally the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In October 2004, when the Veteran filed his claim to reopen, 38 C.F.R. § 3.156(c) (2004) provided, in pertinent part: 

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such . . . . Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2004).	

In June 2005, the Secretary proposed to amend 38 C.F.R. § 3.156(c) to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  In the proposed rule changes identified in the Federal Register, VA discussed the pre-amendment 38 C.F.R. § 3.156(c) and a related effective date provision, 38 C.F.R. § 3.400(q)(2).  VA noted that, in practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  See 70 Fed. Reg. 35,388 (June 20, 2005). 

VA ultimately amended 38 C.F.R. § 3.156(c) by adding section (c)(1) which provides:  

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2014). 

In the proposed rule changes contained in the Federal Register, VA explained that § 3.156(c)(1) specifically applied to "unit records, such as those obtained from the Center for Research of Unit Records (CRUR) that pertain to military experiences claimed by a veteran.  Such evidence may be particularly valuable in connection with claims for benefits for post traumatic stress disorder."  See 70 Fed. Reg. at 35,388. 

Furthermore, VA limited 38 C.F.R. § 3.156(c)(1) by the creation of § 3.156(c)(2), which provides:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2014). 

In the proposed rule, VA noted that the limitation of subsection (c)(2) allowed VA to reconsider decisions and retroactively evaluate disability in a fair manner, on the basis that a claimant should not be harmed by an administrative deficiency of the government, but limited by the extent to which the claimant had cooperated with VA's efforts to obtain relevant records.  See 70 Fed. Reg. at 35, 388. 

With respect to the above, the United States Court of Appeals for Veterans Claims (Court) held that the clarifying statements in the proposed rule amending 38 C.F.R. § 3.156(c) govern the interpretation of the pre-amendment 38 C.F.R. § 3.156(c).  The Court later held that under either pre-amended or amended 38 C.F.R. § 3.156(c), a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011). 

The Board notes the amendments to 38 C.F.R. § 3.156(c) were made effective October 6, 2006, subsequent to the Veteran's claim which resulted in the grant of service connection.  Prior to the October 6, 2006 effective date, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records.  See Cline v. Shinseki, 26 Vet.App. 18, 23 (2012).  The Court in Cline also found that the addition of subsection (c)(2) was not intended as clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation.  Id. at 25.  The Court further determined that the amendments to 38 C.F.R. § 3.156(c) were not expressly made retroactive.  Id. at 26.  

In the present case, the pre-amendment version of 38 C.F.R. § 3.156(c), which is not affected by any limitations on its application, is more favorable to the Veteran.  As such, the Board will consider the Veteran's claim under the pre-amendment version of 38 C.F.R. § 3.156(c).  

Significantly, however, even when considering the Veteran's claim under the pre-amendment 38 C.F.R. § 3.156(c), when combined with 38 C.F.R. § 3.400(g) (2004) governing the assignment of effective dates, because the entitlement was not established because of the correction, change or modification of military record, or in this case the addition of the records to the claim, there is no basis to reconsider the claim.

Specifically, the service personnel records associated with the record in 2005 do not pertain to the claim of service connection for PTSD.  Rather, they provide such information as documentation of general advancements, completion of instruction in various courses, receipt of medals, and a performance record with reviews ranging from 3.0 to 3.8 ranging from 1964 to 1966 (and without any great deviations).  Although the Veteran, through counsel, suggested that the examiner relied on newly received personnel records, the Board finds that is not the case.  The examiner did reference the Veteran's service experiences; however, there was no reliance on the newly received records.  Here, there is no basis to reconsider the claim based on these service records later associated with the file, and hence no original claim is pending.

"Section 3.156(c) only applies 'when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.'  New and Material Evidence, 70 Fed. Reg. at 35, 388 (emphasis added)."  Blubaugh v. McDonald, No. 2013-7119, 2014 WL 6890619, at *4 (Fed. Cir. Dec. 9, 2014).  If the claim remains denied and that denial becomes final, then 38 C.F.R. § 3.156(c) will not apply if there is a later grant of benefits in a future reopening even if the records form part of the basis of the eventual award.  Id.

In the case at hand, in an April 1967 rating decision, VA denied entitlement to service connection for a nervous disorder.  The Veteran failed to appeal that denial of benefits, with the result that the April 1967 rating decision is final.  38 U.S.C.A. § 7105. 

In a subsequent rating decision of November 1967, VA denied entitlement to service connection for a conversion reaction with anxiety.  Once again, the Veteran failed to appeal that denial of benefits.  Accordingly, that determination is also final.  Id. 

In a January 1968 rating decision, VA again denied entitlement to service connection for a psychiatric disorder.  The Veteran also failed to appeal that determination, with the result that the January 1968 rating decision is final.  Id. 

On October 1, 1982, there was received what could reasonably be construed as a "reopened" claim for service connection for a nervous condition.  Based on a review of the Veteran's claims folder, it would appear that no action on that claim was taken by the RO. 

The Veteran was next heard from in the context of his claim for service connection for posttraumatic stress disorder which was received on December 20, 2004.  In a rating decision of January 2006, VA denied entitlement to service connection for posttraumatic stress disorder. 

Received on January 30 and February 7, 2006 were VA outpatient treatment records covering the period from December 2004 to December 2005, a number of which make reference to posttraumatic stress disorder.  In a December 20, 2004 entry the presence of "posttraumatic stress disorder symptoms" was noted.  On that same day, it was noted that the Veteran had filed four claims with the Disabled American Veterans, one of which was for "questionable posttraumatic stress disorder."  During the course of VA outpatient treatment in January 2005, it was noted that the Veteran was "going through compensation and pension for four disabilities, one of which was posttraumatic stress disorder."  Further noted was that the Veteran had been treated by a psychologist and a "readjustment counseling service" for his posttraumatic stress disorder and depression.  Shortly thereafter, in early April 2005, it was noted that the Veteran was working with a counselor at the local Vet Center regarding his application for service connection for posttraumatic stress disorder.  Significantly, in correspondence of late April 2005, a VA Readjustment Counseling Therapist indicated that the Veteran was plagued by thoughts of his traumatic experiences in the form of intrusive thoughts during the day and nightmares at night, both of which had contributed to his ongoing problems with anger management. 

The Veteran was then seen for a VA psychiatric examination in March 2007.  That examination involved a full review of the Veteran's claims folder and medical records.  The Veteran was diagnosed with chronic, moderately severe posttraumatic stress disorder, major depression without psychotic features; and a generalized anxiety disorder.  The examiner opined that, while it did appear that the Veteran had a documented nervous condition within a year of his discharge from service, it was not entirely clear whether the symptoms of that disorder were consistent with posttraumatic stress disorder, which, at the time, was not a documented condition.  However, it did appear that the Veteran might very well have had such symptoms, and that his symptoms of anxiety, depression, and posttraumatic stress disorder had been present since his return from Vietnam.  

The March 2007 examination's notation that the appellant claimed that he was a Navy SEAL who engaged in reconnaissance is an assertion that the undersigned finds had no evidentiary support in the record available at the time of the March 2007 rating decision.  Indeed, a review of the appellant's personnel record does not include any assignment to any basic underwater demolition/SEAL training class which is part of a SEAL's core training.  In addition, the March 2007 examiner indicated that the Veteran had several disciplinary actions for fighting onboard ship; however, the Board does not find evidence of this in the Service Personnel records.  There are references to course instruction in "firefighting" which may have been misread by the examiner.  Otherwise, the examiner relied on the Veteran's oral history.  

In a March 2007 rating decision, and based in large part on the report of the aforementioned VA psychiatric examination, VA granted service connection for posttraumatic stress disorder, effective from February 7, 2006, the apparent date of receipt of the aforementioned VA treatment records. 

The Veteran has argued that his award of service connection for posttraumatic stress disorder should have been made effective from October 1, 1982, the date of his "reopened' claim for service connection for a nervous condition, or, in the alternative, December 2004, the date of receipt of his claim for service connection for posttraumatic stress disorder.  Pursuant to the Court's October 2013 Order, it would appear that, due to inaction on the part of the RO, the October 1, 1982 claim remains open.  In that regard, in February 2014 the Board found that based on a review of all pertinent evidence of record, the Veteran's posttraumatic stress disorder first manifested on, but no earlier than, December 20, 2004, the date of receipt of the aforementioned "claim."  

Pursuant to the Court's August 2014 remand, the Board is again considering whether entitlement to an effective date prior to December 20, 2004 is warranted.  The Board must determine when the Veteran's posttraumatic stress disorder was first manifested in light of all the evidence of record and calculate the proper effective date on that basis.  Significantly, during the period from October 1, 1982 to December 20, 2004, neither correspondence nor any other evidence was received which might reasonably be construed as an "informal" claim for service connection for posttraumatic stress disorder.  Not until December 20, 2004 did there exist VA outpatient treatment records noting a potential diagnosis of posttraumatic stress disorder for which the Veteran was apparently claiming service connection.  Accordingly, the Veteran's "entitlement" arose no earlier than December 20, 2004, the date of receipt of his "claim."

The Board acknowledges that, in conjunction with the current appeal, the Veteran's attorney, in December 2012, submitted a lengthy clinical evaluation, conducted by a former VA psychologist.  That evaluation is to the effect that the Veteran currently suffers from posttraumatic stress disorder, as well as various other psychiatric disorders, and that his posttraumatic stress disorder "more likely than not" had its origin prior to 1967, when the Veteran served in Vietnam.  This psychological report was not, however, received until December 28, 2012.  As it is private medical evidence, it cannot establish entitlement to benefits prior to the date it was received, i.e., December 28, 2012.  See 38 C.F.R. § 3.157(b)(2) (Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.) 

In reaching this determination, the Board has taken into consideration the Veteran's statements, and those of his spouse, offered during the course of an RO hearing in May 2009.  Those statements, however, in and of themselves, do not provide a basis for an award of an effective date earlier than December 20, 2004 for service connection for posttraumatic stress disorder.  

Based on a review of the entire evidence of record, the preponderance of the evidence is against the award of entitlement to an effective date earlier than December 20, 2004 for the award of service connection for posttraumatic stress disorder. 


ORDER

Entitlement to an effective date prior to December 20, 2004 for service connection for posttraumatic stress disorder is denied.


REMAND

In March 2014, the RO awarded a 50 percent rating for posttraumatic stress disorder for the period from December 20, 2004 to May 19, 2009.  In April 2014 the Veteran disagreed with this rating.  As such, remand is necessary in order to afford the Veteran a Statement of the Case pertaining to his rating for posttraumatic stress disorder prior to May 20, 2009.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish a Statement of the Case addressing the question of entitlement to a rating higher than 50 percent for posttraumatic stress disorder for the period from December 20, 2004 to May 19, 2009.  Only if the Veteran perfects an appeal should this claim be certified to the Board following completion of any necessary development.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


